DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 350 is shown in Figures 1 and 2. This reference number is not in the Specification.
Reference number 421 is shown in Figures 4 and 5. This reference number is not in the Specification.
Reference number 553 is shown in Figure 6. This reference number is not in the Specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recite a first component of the medium containing portion is detachably connected to a second component. This is not enabled. 
Paragraph 0034 of Published Application US 2021/0068565) recites the second component (360) is detachably connected with the first component (no reference number) and the two components are engaged by an interference fit for mechanical structure or by an engagement followed by an adhesion. This connection between the first component and the second component by engagement followed by an adhesion is not enabled. Furthermore, there is a first part (453) distinct from a first component in the embodiment of Figures 4 and 5. Additionally, the medium containing portion (530) is recited to have the first and second component in an alternate embodiment, but the hollow insulation portion (332) is formed by engaging the second component to the first component. It is unclear how the medium containing portion forms the hollow insulation portion with the same two components. 
It is not understood how an engagement followed by adhesion is achieved or where the two components are joined to form a hollow insulation portion (333). Therefore, this subject matter is not enabled.
Claim 1 also recites an extension portion as part of the food containing portion (420). This extension portion in Paragraph 0048 is recited to be on both sides of the inverted “T” shaped cross section wherein the extension portion engages with the top surface of the medium containing portion and the extension portion is facing downward in the embodiment of Figures 4 and 5. In Paragraph 0053, the extension portion in the side of the inverted “T” shaped cross section is a protrusion perpendicular to the side wall of the medium containing portion. 
However, the extension portion is not identified with a reference number, nor is any inverted “T” shaped structure identified. Therefore, the structure and function of the extension portion is not enabled. Claim 4 similarly states the extension portion is provided as a protrusion extending toward the connecting portion. This is not shown or enabled. 
Claim 12 recites the connecting portion (420) has a handling portion. This is not enabled. There is no ‘handling portion’ recited or identified in the Specification aside from the restatement of the claim in Paragraph 0019 in Published Application US 2021/0068565). It is unclear if the connecting portion (420) is a handle (noun such as element 334) or is simply another term for the protrusion (451). Therefore, the handling portion of Claim 12 is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recites: “…the connecting portion is configured to connect with an outer side wall of the medium containing portion by thread.” It is believed that the claim intends to recite a threaded connection between the connecting portion and the outer side wall of the medium containing portion. 
Claim 5 recites “the second component is configured to engage with the first component by an interference fit or by an engagement followed by an adhesion.” It is not clear how engagement followed by an adhesion is achieved. Also, it is not clear how engagement and adhesion are related. 
Claims 6, 8, 9, and 10 recite “The thermally insulated bowl of claim 1, wherein it further comprises…” The term ‘it’ does not properly identify the component being identified or if ‘it’ refers to the thermally insulated bowl as a whole. Typically, US Drafting practice would state “The thermally insulated bowl of claim 1, further comprising….”
Regarding Claim 1, as discussed above, the hollow insulation portion formed by engaging the second component to the first component is not enabled. For the purposes of examination, it will be assumed that any detachable engagement between any two parts of the medium containing portion and the hollow insulation portion will suffice to meet the limitations of the claim. 
Similarly, the structure and function of the extension portion is not enabled and therefore the term is indefinite. For the purposes of examination, any possible structure at the outer side of the food containing portion that connects or prevents detachment of the food containing portion from the medium containing portion will be considered to meet the limitations of an extension portion. 
Regarding Claim 5, any possible connection will be considered to meet the limitation of an “engagement followed by an adhesion”.
Regarding Claim 12, a ‘handling portion’ will be considered to be a handle or handling point. 
Claims 2-10, and 12 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler (US 2771754).
Regarding Claim 1, Winkler discloses a thermally insulated bowl, comprising a food containing portion (12) for containing food and a medium containing portion (22) provided with a cavity for containing a heating medium (21). Winkler discloses an extension portion (4) provided at an outer side of the food containing portion. A top portion (6) of the medium containing portion (22) corresponds to the extension portion (4) wherein a bottom surface of the extension portion is configured to engage with the top portion. A closed area for containing the heating medium is formed between the food containing portion (12) and the medium containing portion (22) when the food containing portion is mounted to the medium containing portion between the bottom of 12 and inner shell 7. 
Winkler further discloses a hollow insulation portion (8) provided between an inner wall and an outer wall of the medium containing portion. A connecting portion (4) detachably connects the food containing portion (12) with the medium containing portion, wherein the connecting portion is configured to connect the extension portion at the outer side of the food containing portion with the medium containing portion to prevent detaching of the food containing portion from the medium containing portion at groove 10. A sealing element (4) is provided between a rim of the medium containing portion and the food containing portion. The medium containing portion formed by plate member/food containing member (12) is made of plastic (Col. 2 Lines 17-20). The hollow insulation portion (8) is formed by a detachable connection between the inner shell (7) and the outer shell (1) also attached by the gasket/extension portion (4). 
Regarding Claim 4, Winkler discloses the extension portion gasket is provided as a protrusion extending toward the connecting portion, and the connecting portion is provided with an anti-detaching portion extending toward the food containing portion. 
Regarding Claim 5, Winker discloses the second component is configured to engage with the first component by an interference fit within the gasket. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2771754).
Regarding Claim 9, Winkler discloses a handle (2) provided at an outer side of a side wall of the medium containing portion, and the hollow insulation portion has a U shape. While Winkler does not disclose a top end of the hollow insulation portion extends to the position of the handle, a person having ordinary skill in the art would be capable of modifying the position of the handle as an obvious variation in the rearrangement of parts that would provide no unobvious results in the function or handling of the dish or plate.  
Regarding Claim 12, Winkler discloses a handle or handling portion. While this handle or handling portion is not at the connecting portion, a person having ordinary skill in the art would be capable of modifying the position of the handle as an obvious variation in the rearrangement of parts that would provide no unobvious results in the function or handling of the dish or plate.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2771754) as applied to claim 1 above, and further in view of Roland (US 5012947).
Regarding Claim 2, Winkler discloses the limitations of Claim 1 as discussed above. While Winkler discloses the connecting portion and medium containing portion are connected by an interference fit, Winkler does not disclose the connecting portion is configured to connect with the outer side wall by a threaded connection. 
Roland discloses a similar heated wall vessel where internal threads (23) are used to connect and enclose a water chamber. Winker and Roland are analogous inventions in the art of pans or dishes with enclosed water chambers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket interference fit of Winkler with the screw threaded attachment mechanism of Roland as the simple substitution of one known connection method for another that would produce no unexpected results in the formation of a detachable connection between the walls of an enclosed water chamber. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2771754) as applied to claim 1 above, and further in view of Shaffer (US 2332173).
Regarding Claim 3, Winkler discloses the limitations of Claim 1 as discussed above. Winkler does not disclose a reinforcing rib is provided inside the hollow insulation portion. Shaffer discloses a similar water enclosed chamber with reinforcing ribs (13). Winkler and Shaffer are analogous inventions in plates with warm water heating means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Winkler with the reinforcing ribs of Shaffer in order to hold the inner dish clear of the bottom of the casing and permit the fluid within the casing to completely surround the dish and pass upwardly into the hollow partitions of the food holding plate (Page 1 Lines 47-55). 
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2771754) as applied to claim 1 above, and further in view of Sacomani (US 4010736).
Regarding Claim 6, Winkler discloses the limitations of Claim 1 as discussed above. Winkler does not disclose a vent hole provided in the medium containing portion and in communication with the closed area for containing the heating medium. Sacomani discloses a similar enclosed water containing chamber (between 18 and 19) holding water (19) with a vent hole (24) to vent the water jacket (20). Winkler and Sacomani are analogous inventions in the art of heating containers with enclosed water jackets which retain heat and warms contained food (Col. 4 Lines 20-25). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Winkler with the vent hole of Sacomani in order to vent excess steam from the chamber and avoid internal condensation (Col. 1 Lines 52-56). 
Regarding Claim 7, Sacomani discloses the vent hole is provided in a position in a side wall of the medium containing portion and is provided in a position in a side wall of the medium containing portion corresponding to the closed area. While Sacomani does not disclose this is a different position from one corresponding corresponding to the hollow insulation portion, a person having ordinary skill in the art would be capable of modifying the location of the vent to best achieve venting of steam from hot water. 
Regarding Claim 8, Winkler discloses a handle provided at an outer side of a side wall of the medium containing portion. While Sacomani discloses the vent hole extends from an inner side of the side wall, Sacomani does not disclose the vent hole extends to the handle. However, a person having ordinary skill in the art would be capable of modifying the location of the vent hole as an obvious variation in the rearrangement of parts that would provide only predictable results in the functioning of the water heated vessel.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2771754) as applied to claim 1 above, and further in view of Bazemore (US 5345784).
Regarding Claim 10, Winkler discloses the limitations of Claim 1 as discussed above. Winkler does not disclose a limiting line at an inner side of the medium containing portion. Bazemore discloses a similar water jacket container between inner and outer bowls (12 and 16) with indicia (54) for indicating the proper level of water to be filled including a fill line (56). Winkler and Bazemore are analogous inventions in the art of water jacket vessels.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medium containing portion of Winkler with the fill line of Bazemore in order to allow a user to fill the medium containing portion to a proper level of water so that the water will rise nearly to the top of the chamber when assembled (Col. 5 Lines 4-10). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736